Case 2:20-cv-00349-MSD-LRL Document 59 Filed 06/29/20 Page 1 of 3 PageID# 647



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

 DANNY LYNN JONES, individually and                  )
 on behalf of all others similarly situated,         )
                                                     )
                          Plaintiff,                 )   Case No. 1:20-CV-01083-STA-jay
                                                     )
                 v.                                  )   Judge S. Thomas Anderson
                                                     )
 PORTFOLIO RECOVERY ASSOCIATES,                      )
 L.L.C.,                                             )
                                                     )
                          Defendant.
                               ORDER TRANSFERRING CASE

       Before this Court is the Joint Notice of Stipulation for Transfer to the United States District

Court for the Eastern District of Virginia, brought by Plaintiff Danny Lynn Jones on behalf of

himself and all Opt-In Plaintiffs who worked in Tennessee, and Defendant Portfolio Recovery

Associates, L.L.C. (“Defendant,” and collectively with Plaintiffs, the “Parties”).

       On April 15, 2020, Plaintiff filed his Original Collective Action Complaint alleging a

putative collective action for violation of the Fair Labor Standards Act (the “FLSA”), on behalf of

all hourly call-center employees employed by Defendant anywhere in the United States. ECF No.

1.   After Defendant moved to dismiss the non-Tennessee employees for lack of personal

jurisdiction, Plaintiff stipulated to their dismissal (ECF No. 43) and transfer to the United States

District Court for the Eastern District of Virginia. With the Court’s permission, Plaintiff filed an

Amended Collective Action Complaint (ECF No. 48) limiting the putative collective group in this

case to employees from Tennessee only. Since the filing of the Original Collective Action

Complaint, approximately sixty-five persons who worked for Defendant in Tennessee have

consensually opted in as Plaintiffs.
Case 2:20-cv-00349-MSD-LRL Document 59 Filed 06/29/20 Page 2 of 3 PageID# 648



       On May 29, 2020, Plaintiff’s counsel filed FLSA claims for the non-Tennessee employees

in the United States District Court for the Eastern District of Virginia as Scott v. Portfolio Recovery

Associates, L.L.C., Case No. 2:20-00267-MSD-LRL (E.D. Va.), ECF No. 1. The Parties agree

that the only meaningful difference between this case and Scott is that Scott seeks conditional

certification of an FLSA collective group which excludes Tennessee employees.

       On June 11, 2020, Defendant filed its Opposed Motion to Transfer, requesting that the

Court transfer this case to the Norfolk Division of the United States District Court for the Eastern

District of Virginia. Although Plaintiff initially opposed Defendant’s request to transfer, the

Parties now agree and stipulate that the requested transfer is appropriate. The Parties have filed a

Joint Stipulation advising the Court of their agreement and stipulation, asking the Court to transfer

this case to the United States District Court for the Eastern District of Virginia.

       28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.”

This Court has “broad discretion over whether to transfer” a case. Rockhill Ins. Co. v. J.M. Drilling,

LLC, No. 1:18-CV-01050-STA-egb, 2018 WL 5622289, at *2 (W.D. Tenn. Oct. 30, 2018). For

the following reasons, the Court agrees with the Parties’ stipulation and transfers this case to the

Norfolk Division of the United States District Court for the Eastern of Virginia.

       First, the Court finds Plaintiff could have brought this litigation in that judicial district

because Defendant’s principal place of business is in Norfolk, Virginia. ECF No. 53-1 at 2; 28

U.S.C. § 1391. Additionally, because Plaintiff challenges Defendant’s alleged company-wide

practices, material witnesses and documents are located at Defendant’s principal place of business

within the Eastern District of Virginia. Furthermore, transferring this case to the United States



                                                  2
Case 2:20-cv-00349-MSD-LRL Document 59 Filed 06/29/20 Page 3 of 3 PageID# 649



District Court for the Eastern District of Virginia, which has personal jurisdiction over Defendant,

will allow that court to preside over the identical claims in this case and in Scott. This transfer

therefore promotes § 1404(a)’s interest of justice by eliminating duplicative litigation and the risk

of inconsistent results. Rockhill Ins. Co., 2018 WL 5622289, at * 3. Finally, the Parties consent to

the requested transfer of this case. Accordingly, the Court finds that it is “in the interest of justice”

that this case be transferred to the United States District Court for the Eastern District of Virginia.

         It is therefore ORDERED that this case is transferred in its entirety to the Eastern District

of Virginia, Norfolk Division. The Clerk is directed to transfer this case in accordance with this

Order.

         IT IS SO ORDERED.
                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: June 29, 2020




                                                   3
